Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0001 Attention: J. Nolan McWilliams Attorney-Advisor Division of Corporation Finance August 5, 2013 Re: GasLog Ltd. Registration Statement on Form F-3 (Registration No.333-188817) Dear Mr. McWilliams: Pursuant to Rule461 under the Securities Act of 1933, as amended, (the “Securities Act”) GasLog Ltd. (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on FormF-3 (Registration No.333-188817), as amended, so that the Registration Statement may become effective under the Securities Act by 4:00 pm (Eastern time) on August 7, 2013, or as soon as practicable thereafter. In connection with this request, the Company acknowledges that: ● should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. It would be appreciated if, as soon as the Registration Statement is declared effective, you would so inform William P. Rogers, Jr. at (212) 474-1270 or Cindy Ham at (212) 474-1302, and then send written confirmation to the addressees listed on the cover of the Registration Statement. Very truly yours, GasLog Ltd. By: /s/ Simon Crowe Name: Simon Crowe Title: Chief Financial Officer
